                                          Case 4:18-cv-05712-YGR Document 80 Filed 01/07/19 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CALIFORNIA AIR RESOURCES BOARD, ET                 CASE NO. 18-cv-05712-YGR
                                         AL.,
                                   7
                                                       Plaintiffs,                          ORDER GRANTING UNOPPOSED MOTION
                                   8                                                        TO INTERVENE
                                                 vs.
                                   9                                                        Re: Dkt. No. 60
                                         RYAN ZINKE, ET AL.,
                                  10
                                                       Defendants.
                                  11

                                  12          Having considered the motion to intervene filed by American Petroleum Institute
Northern District of California
 United States District Court




                                  13   (“Proposed Intervener”) (Dkt. No. 60), plaintiffs’ statement of non-opposition (Dkt. No. 75), and

                                  14   the reply filed by the Proposed Intervener (Dkt. No. 76), the Court finds that the Proposed

                                  15   Intervenor has an interest in this action that will not be adequately represented by the named

                                  16   defendants, and that this interest is sufficient to warrant intervention under Federal Rule of Civil

                                  17   Procedure 24. Accordingly, the Court GRANTS the Proposed Intervenor’s motion to intervene.

                                  18          This Order terminates Docket Numbers 60.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: January 7, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
